Title: James Madison to R. H. C. Taylor, 29 May 1833
From: Madison, James
To: Taylor, R. H. C.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                29. May 1833.
                            
                        
                        I recd. a few days ago your letter of May 1st relating to the military services of your father, during the
                            Revolutiony. war; It adds that you & others have an interest also in the claims of your Uncles Francis &
                            John. This is the first letter I have recd. from you on the subject of your Father’s personal service, or that alluded to
                            that of your Uncle Francis. I had recd. one dated Jany 26. which related exclusively to the case of your Uncle John.
                        I am sorry that I am unable to afford you any aid from my own recollections, in ascertaining the facts
                            necessary to your object. I understand that Col Robert Taylor, who married a daughter of Dr. Taylor, is endeavoring to
                            collect evidence of the Medical services of the Docr. which may support the claims of his heirs, and he will of course
                            extend his enquiries, as I suggested to him, to the other case of Col. Francis, and that of his brother John.
                        On the rect. of your letter of Jany. 26. I caused enquiry to be made of the oldest persons in the neighborhood,
                            from whose knowledge & recollections, there seemed the best chance of verifying the service of yr. Uncle John,
                            particularly of a Mr. Bikers<?> eighty odd years of age who was acquainted with the family of your
                            grandfather Taylor, and of Mr. Jos: Clarke who lived wth. him as an overseer. The former can say nothing on the subject.
                            The latter, I understand, has no doubt of the facts that your Uncle John, was in the naval service of Virga. & that
                            he was taken prisoner, and died in a prison-ship at New Y. but what is the kind of testimony he can give to the necessary
                            particulars, I have not learnt tho’ I have been in constant expectation of it. Should it amount to any thing of which you
                            can avail yourself, it will be forwarded to you as soon as obtained It wd. afford me real pleasure to be useful; to you
                            & the Co-heirs, in pursuing claims, some of which at least are probably as well founded in equity, as many which
                            have been allowed. But I find that my personal knowledge is of no acct. whilst the decrepit State of my health wch has
                            long kept me a prisoner in my house & much of the time in my bed, prevents me from using active means of
                            any sort. I can only therefore wish you all the success in your enquiries which justice may warrant. I offer you at the
                            same time my cordial respects & regards
                        
                            
                                
                            
                        
                    